Citation Nr: 0335026	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  01-00 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for malaria.

2.  Entitlement to a compensable evaluation for scar, shell 
fragment wound, left lateral thigh.

3.  Entitlement to a compensable evaluation for scar, shell 
fragment wound, left lateral leg.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

5.  Entitlement to a rating in excess of 60 percent for 
lumbar paravertebral myositis, herniated nucleous pulposus 
with radiculopathy L5-S1, left.  

6.  Entitlement to a total disability evaluation based on 
individual unemployability.  




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2000, 
a statement of the case was issued in December 2000, and a 
substantive appeal was received in January 2001. 

The Board notes that effective July 28, 2003, the veteran's 
former representative, R. Edward Bates, was barred from 
representing clients before the Board.  Pursuant to 
established procedures, the veteran was informed of this 
action via correspondence dated in October 2003 and that he 
had the opportunity to appoint another representative.  The 
veteran did not respond to the October 2003 correspondence.  


FINDINGS OF FACT

1.  The veteran's malaria is inactive without any objective 
symptoms of residuals of the disease.

2.  There is no objective evidence demonstrating the presence 
of a scar on the left lateral thigh.

3.  There is no objective evidence demonstrating the presence 
of a scar on the left lateral leg. 

4.  The veteran has Level I hearing acuity in each ear. 

5.  The service-connected lumbar paravertebral myositis, 
herniated nucleous pulposus with radiculopathy L5-S1 is 
manifested by loss of motion which does not equate to 
complete bony fixation (ankylosis) at an unfavorable angle.

6.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R.§ 4.31, Part 4, Diagnostic Code 6304 (2003).

2.  The criteria for a compensable evaluation for scar, shell 
fragment wound, left lateral thigh, have not been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R.§ 4.31, Part 4, 
Diagnostic Code 7805 (2003).

3.  The criteria for a compensable evaluation for scar, shell 
fragment wound, left lateral leg, have not been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R.§ 4.31, Part 4, 
Diagnostic Code 7805 (2003).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss, have not been met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R.§ 4.31, Part 4, Diagnostic Code 6100 (2003).

5.  The criteria for entitlement to a disability evaluation 
in excess of 60 percent for the veteran's service-connected 
lumbar paravertebral myositis, herniated nucleous pulposus 
with radiculopathy L5-S1, left have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5293 (2003).

6.  The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation to the 
extent possible.  The record in this case includes service 
medical records, VA medical records, reports of VA 
examinations and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  The veteran has been afforded adequate VA 
examinations for the disabilities on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased ratings as well as for TDIU.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in a July 2002 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes here that pursuant to 38 U.S.C.A. § 5103(a), 
upon receipt of a complete or substantially complete claim, 
VA must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(b) further provides that if such 
information or evidence is not received by VA within one year 
from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the regulations 
promulgated by VA to implement VCAA has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

However, in the present case there is no indication from the 
veteran that he had any additional evidence to submit.  The 
Board notes that in April 2002, it was requested that the 
case be transferred to the Board immediately.  In December 
2002, the veteran's representative at that time requested 
that the case be immediately certified and transferred to the 
Board.  Under the circumstances, the Board finds no useful 
purpose would be served by further delaying appellate review 
to provide corrected notice that the appellant has one year 
to provide additional information or evidence.  

General Increased ratings criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Entitlement to a compensable evaluation for malaria.

The veteran's service-connected malaria has been rated by the 
RO under the provisions of Diagnostic Code6304.  Under this 
regulatory provision, a 100 percent rating for malaria is 
assigned when there is an active disease process.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, malaria is to be rated as 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

The Board finds a compensable evaluation for malaria is not 
warranted as the competent medical evidence of record 
demonstrates that the veteran's malaria is inactive without 
evidence of residual damage.  

On VA examination in August 2000, it was noted that the 
veteran did not have a history of malaria recurrence and did 
not have any symptoms at the time of the examination.  A 
parasitology report was negative.  The diagnosis from the 
examination was history of malaria, inactive.  

Malaria was again noted to be inactive on VA examination in 
August 2002.  At the time of the examination, the veteran 
reported that he had very rare episodes of fevers and chills 
which always subsided spontaneously.  He was asymptomatic.  
The diagnosis was status post malaria in 1968.  It was 
specifically noted in the examination report that the malaria 
was inactive.  Additionally, the veteran's outpatient 
treatment records associated with the claims file do not 
evidence complaints of, diagnosis of or treatment for 
malaria.  The evidence of record demonstrates that the 
veteran's malaria has been inactive since the original 
infection during active duty.  Based on the above, the Board 
finds a compensable evaluation for malaria is not warranted.  

Entitlement to compensable evaluations for scars on the left 
lateral thigh and left lateral leg.

The veteran's service-connected scars on the left lateral 
thigh and left lateral leg have been rated by the RO under 
the provisions of Diagnostic Code 7805.  Under this 
regulatory provision, scars are rated based upon limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board finds a compensable evaluation is not warranted for 
either the scar on the left lateral thigh or the left lateral 
leg as the competent evidence of record demonstrates that 
there is no objective evidence of the presence of the alleged 
scars.  On VA examination in August in August 2000, the 
veteran reported that he had severe pain in the scar area.  
However, on physical examination, the examiner noted that 
there was no objective evidence of any scars on the left 
lateral thigh and leg.  The diagnoses were scar, shell 
fragment wound left anterior thigh and left anterior leg, by 
history.  On VA examination in August 2002, the veteran 
reported a burning pain in the area of the scars but physical 
examination failed to reveal any visible or palpable scars on 
the left thigh or left leg.  The VA  outpatient treatment 
records associated with the claims file are silent as to 
complaints of, diagnosis of or treatment for problems 
associated with the scars on the left lateral thigh and left 
lateral leg.  Based on the above, the finds a compensable 
evaluation for scars on the left lateral thigh or left 
lateral leg is not warranted.

Entitlement to a compensable evaluation for bilateral hearing 
loss.

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  

The Board notes that the rating criteria for evaluating 
impairment in auditory acuity were revised, effective June 
10, 1999.  However, the record shows that the veteran's claim 
was filed in June 2000.  As such, his claim will be reviewed 
under the new regulations only.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests for 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
seconds.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. § 
4.85, Tables VI, VII, Diagnostic Codes 6100 to 6110.

The Board also notes that pursuant to 38 C.F.R. § 4.86, when 
the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a)  
(2001).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  

The Board finds that a compensable evaluation for bilateral 
hearing loss is not warranted.  On VA audiological evaluation 
in August 2000, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
65
70
LEFT
10
10
15
50
60

The pure tone average was 41 decibels in the right ear and 34 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percentage in the left ear.

On VA audiological evaluation in August 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
65
75
LEFT
15
15
20
60
60

The puretone average was 45 decibels in the right ear and 39 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percentage in the left ear.

Using the results of the VA August 2000 audiometric 
examination, when the pure tone threshold average and the 
speech recognition score for the right ear are applied to 
Table VI, the numeric designation of hearing impairment is I.  
When the pure tone threshold average and speech recognition 
score for the left ear are applied to Table VI, the numeric 
designation of impairment is I.  When these numeric 
designations for the right and left ears are then applied to 
Table VII, the percentage of evaluation for hearing 
impairment is zero percent. 

Using the results of the VA August 2002 audiometric 
examination, when the pure tone threshold average and the 
speech recognition score for the right ear are applied to 
Table VI, the numeric designation of hearing impairment is I. 
When the pure tone threshold average and speech recognition 
score for the left ear are applied to Table VI, the numeric 
designation of impairment is I.  When these numeric 
designations for the right and left ears are then applied to 
Table VII, the percentage of evaluation for hearing 
impairment is again zero percent. 

The requirements for an alternative rating pursuant to C.F.R. 
§ 4.86 are not met in this case.  Based on the above, the 
Board finds that a compensable evaluation for the bilateral 
hearing loss is not warranted.

Entitlement to a rating in excess of 60 percent for lumbar 
paravertebral myositis, herniated nucleous pulposus with 
radiculopathy L5-S1, left.

The service-connected lumbar paravertebral myositis, 
herniated nucleous pulposus with radiculopathy L5-S1, left, 
has been rated by the RO as 60 percent disabling under the 
provisions of Diagnostic Code 5293 for intervertebral disc 
syndrome.  A 60 evaluation is the maximum schedular 
evaluation pursuant to Diagnostic Code 5293.  As the veteran 
is already receiving the maximum evaluation under this 
Diagnostic Code, an increased rating cannot be assigned.  The 
Board notes that the rating criteria for evaluation of 
intervertebral disc syndrome have been recently revised.  67 
Fed. Reg. 54345-54349 (August 22, 2002).  However, under the 
facts of this case, the highest available rating under the 
new criteria is also 60 percent.  There is thus no benefit 
which the veteran could gain by rating his disability under 
the new criteria.

Additional consideration may be given when evaluating a 
musculoskeletal disability for functional loss pursuant to 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, when a disability is assigned the maximum 
rating for loss of range of motion such as in the current 
case, application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5286.  Under Diagnostic Code 5286, a 100 percent 
evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  

There is no clinical evidence in the record that suggests 
that the veteran's spine is ankylosed.  No health care 
professional has noted the condition in the treatment records 
associated with the claims file and physical examination has 
revealed that the veteran is able to move his back.  On VA 
examination in March 2000, the veteran was able to flex his 
back his 45 degrees and extend it 10 degrees.  Lateral 
bending to the left and right was 10 degrees and rotations to 
the left and right could be accomplished to 30n degrees.  The 
range of motion actually improved at the time of the VA 
examination in August 2002.  Flexion was to 12 degrees, 
extension to 12 degrees, and lateral bending was 15 degrees.  
The Board finds this range of motion does not equate to 
complete bony fixation of the spine at an unfavorable angle.  

Entitlement to a total disability evaluation based on 
individual unemployability.

A total rating based on individual unemployability was denied 
by the RO in October 1997.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. 38 C.F.R. §§ 
3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R.  § 4.16(a).

In the present case, the veteran does in fact meet the 
threshold requirement for a total disability rating in that 
he does have a service-connected disability evaluated at 60 
percent.  38 C.F.R. § 4.16(a).  As noted above, the veteran's 
low back disability has been rated as 60 percent disabling.  
However, before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A review of the record indicates that the veteran last worked 
as a bus and subway driver for five years ending in 1974.  
Based on a self-reported history in the clinical records, he 
has not engaged in any gainful occupation since 1974.  A May 
1991 letter from the Social Security Administration 
demonstrates that the veteran was found to have been disabled 
as of July 1974.  However, the only disability noted was 
chronic schizophrenia with acute exacerbations.  There is no 
indication in the competent evidence of record that the 
impairment resulting from the service-connected disabilities, 
alone, and without consideration of the non-service connected 
psychiatric disorder, was sufficient to produce 
unemployability.  The Board notes the report of the March 
2000 VA spine examination wherein the examiner specifically 
opined that the veteran was not rendered unemployable due to 
his low back laminectomy.  While the same opinion was not 
included in the report of an August 2002 VA spine 
examination, the Board notes the range of motion of the 
veteran's spine had actually improved since March 2000 
indicating that the March 2000 opinion still held true.  
Based on the above, the Board finds the veteran is not 
totally disabled due to his service-connected disabilities.  

Conclusion

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision for any of the issues on appeal. 


ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



